DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-6 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/17/2019, 04/20/2020, 07/08/2020, and 04/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “the boss being configured to be placed on the bearing surface as being fitted to the rotation shaft of the motor” in lines 4-5, which recitation appears to require a step (“as being fitted”) within an apparatus claim. According to MPEP 2173.05(p), this should be rejected under 35 USC 112, as being indefinite.

For examination, the limitation above will be interpreted as “the boss being configured to be placed on the bearing surface when fitted to the rotation shaft of the motor”.

Claim(s) 2-6 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuma (JP 2008019832 A) in view of Pennington (US 20070122287 A1) and Toyo (JP S615399 U).

Regarding claim 1:
Mizuma discloses a propeller-shaped impeller #17 (Fig. 4-6, [0023]), comprising: 
a boss #17C rotatable with a rotation shaft #16C of a motor #16 having a bearing surface (uppermost horizontal surface of #16B) from which the rotation shaft protrudes (Fig. 5-6), the boss being configured to be placed on the bearing surface when fitted to the rotation shaft of the motor (see Fig. 5-6); and 
an airflow producing unit including a plurality of blades #17B protruding from the boss outwardly in a radial direction of the rotation shaft and rotatable together with the boss to produce an airflow (see at least [0025]), 
wherein the boss includes a first end surface configured to come in contact with the bearing surface when the boss is fitted to the rotation shaft with one end of the boss in a thickness direction parallel to the rotation shaft facing the bearing surface (see Fig. 4-5), and a second end surface configured to come in contact with the bearing surface when the boss is fitted to the rotation shaft with another end of the boss in the thickness direction facing the bearing surface (see Fig. 4-5).

Mizuma does not specifically disclose wherein a degree of symmetry defined by A/B falls within a range of 1.0 to 1.3 inclusive, where A is a height of the airflow producing unit from one end surface of the first end surface and the second end surface, B is a height of the airflow producing unit from another end surface of the first end surface and the second end surface, and A ≥ B. 

Nonetheless, Pennington teaches that he shape of the blade of a fan is a result effective variable (see at least [0001-0002]). Further, it has been held that only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05-II, In re Williams, 36 F.2d 436, 438 (CCPA 1929). Moreover, Toyo disclose wherein a degree of symmetry defined by A/B is around 1.0, where A is a height of the airflow producing unit from one end surface of the first end surface and the second end surface, B is a height of the airflow producing unit from another end surface of the first end surface and the second end surface.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Mizuma with the arrangement above, as such concept is known in the art as taught by Pennington and Toyo.

One of ordinary skills would have recognized that providing a nearly symmetrical blade with respect to the boss would have reduced rotational imbalance from the momentum of the blades; thereby, reducing vibration and noise associated with operation of the device.

Regarding claim 2:
Mizuma further disclose wherein the airflow producing unit has a forward inclination angle (inherently present. See at least [0003]).

Mizuma as modified does not disclose wherein a sum of the height A of the airflow producing unit from the one end surface and the height B of the airflow producing unit from the another end surface is not greater than 115 mm.

Nonetheless, Pennington teaches that the size of a fan blade is a result effective variable (see at least [0001]). This is strong evidence that modifying Mizuma with Pennington would produce predictable result. Further, it has been held that where the only difference between the prior art and the claim is a recitation of relative dimension and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Mizuma as modified with the airflow producing unit having the claimed dimension above.

One of ordinary skills would have recognized that doing so would have optimized the capacity of the fan for a specific application; thereby, enhancing the efficiency of the system. 

Regarding claim 3:
Mizuma as modified discloses all the limitations, except for wherein a sum of the height A of the airflow producing unit from the one end surface and the height B of the airflow producing unit from the another end surface is not greater than 115 mm, and the airflow producing unit has a stagger angle of not greater than 75 degrees.

Nonetheless, Pennington teaches that the size of a fan blade is a result effective variable (see at least [0001]). Pennington also discloses that the angle of attack of the fan blade is a result effective variable (see at least [0001] & [0006-0008]). This is strong evidence that modifying Mizuma with Pennington would produce predictable result. Further, it has been held that where the only difference between the prior art and the claim is a recitation of relative dimension and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Mizuma as modified with the airflow producing unit having the characteristics claimed above.

One of ordinary skills would have recognized that doing so would have optimized the capacity of the fan for a specific application; thereby, enhancing the efficiency of the system. 

Regarding claim 4:
Mizuma further disclose wherein the airflow producing unit has a cutout to avoid contact with the motor (see at least Fig. 4-5. #17 points to a cutout).

Mizuma as modified does not disclose wherein a sum of the height A of the airflow producing unit from the one end surface and the height B of the airflow producing unit from the another end surface exceeds 115 mm.

Nonetheless, Pennington teaches that the size of a fan blade is a result effective variable (see at least [0001]). This is strong evidence that modifying Mizuma with Pennington would produce predictable result. Further, it has been held that where the only difference between the prior art and the claim is a recitation of relative dimension and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Mizuma as modified with the airflow producing unit having the claimed dimension above.

One of ordinary skills would have recognized that doing so would have optimized the capacity of the fan for a specific application; thereby, enhancing the efficiency of the system. 

Regarding claim 5:
Mizuma as modified discloses all the limitations, except for wherein an aspect ratio defined by C/D falls within a range of 0.10 to 0.16 inclusive, where C is a total height of the airflow producing unit and D is a diameter of the airflow producing unit.

Nonetheless, Pennington teaches that the size of a fan blade is a result effective variable (see at least [0001]). Pennington also discloses that the angle of attack of the fan blade is a result effective variable (see at least [0001] & [0006-0008]). This is strong evidence that modifying Mizuma with Pennington would produce predictable result. Further, it has been held that where the only difference between the prior art and the claim is a recitation of relative dimension and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Mizuma as modified with the airflow producing unit having the claimed dimension above.

One of ordinary skills would have recognized that doing so would have optimized the capacity of the fan for a specific application; thereby, enhancing the efficiency of the system. 
Regarding claim 6:
Mizuma further disclose an air-conditioning apparatus (Fig. 1-2), comprising: an outdoor heat exchanger #11 having a structure to allow refrigerant to flow inside and configured to exchange heat with air ([0021]); an outdoor blower including the propeller-shaped impeller according to claim 1 (see rejection of claim 1), and the motor to which the propeller-shaped impeller is attached, and configured to take in air from outside, cause the air to pass through the outdoor heat exchanger, and discharge the air out; and a collaborative system to provide a refrigerating cycle together with the outdoor heat exchanger using the refrigerant ([0021-0022]).

Note: the air conditioning apparatus being a railway carriage air-conditioning apparatus configured to take in air from outside a railway carriage and discharge the air out of the railway carriage is an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987)).

To the extent that applicant argues, the examiner takes official notice that it is known to adapt air-conditioning apparatus to railway carriage, so that the air-conditioning apparatus is configured to take in air from outside a railway carriage and discharge the air out of the railway carriage.

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Mizuma as modified with the air conditioning apparatus being a railway carriage air-conditioning apparatus with the claimed airflow configuration above.

One of ordinary skills would have recognized that doing so would have provided air-conditioning to the railway vehicle; so as to provide greater thermal comfort for the occupants of the railway vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lofting (US 5211027 A) teaches an air-conditioning apparatus for a railway carriage.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763